December 20, 2021

                                                          Supreme Court

                                                          No. 2020-105-M.P.
                                                          (No. 19-1719)



           Althea Johnson et al.            :

                    v.                      :

           Horace Johnson et al.            :


               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Telephone (401) 222-3258 or
               Email opinionanalyst@courts.ri.gov, of any typographical
               or other formal errors in order that corrections may be
               made before the opinion is published.
                                                             Supreme Court

                                                             No. 2020-105-M.P.
                                                             (No. 19-1719)



           Althea Johnson et al.           :

                    v.                     :

           Horace Johnson et al.           :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

      Justice Robinson, for the Court. This case has come before us pursuant to

a March 13, 2020 order of the United States Court of Appeals for the First Circuit

certifying a question to this Court in accordance with Article I, Rule 6(a) of the

Supreme Court Rules of Appellate Procedure. The certified question reads as

follows:

           “What is the definition of ‘civil action’ in R.I.G.L. § 27-7-2.2?”1

1
      General Laws 1956 § 27-7-2.2 provides as follows:

              “In any civil action in which the defendant is covered by
              liability insurance and in which the plaintiff makes a
              written offer to the defendant’s insurer to settle the action
              in an amount equal to or less than the coverage limits on
              the liability policy in force at the time the action accrues,
              and the offer is rejected by the defendant’s insurer, then
              the defendant’s insurer shall be liable for all interest due
              on the judgment entered by the court even if the payment

                                          -1-
The order further states that the First Circuit would “welcome further guidance from

the Rhode Island Supreme Court on any other relevant aspect of Rhode Island law

that it believes would aid in the proper resolution of the issues pending in this

matter.”

       This case was heard before the Supreme Court pursuant to an order directing

the parties to appear and show cause why the issues raised herein should not be

summarily decided. After a close review of the record and careful consideration of

the parties’ arguments (both written and oral), we are satisfied that cause has not

been shown and that this case may be decided at this time.

      For the reasons set forth in this opinion, we answer the certified question as

follows: The term “civil action” in G.L. 1956 § 27-7-2.2 refers to a judicial

proceeding which “is commenced by the filing [in court] of a complaint and all other

required documents together with the fees prescribed by law.” Super. R. Civ. P. 3.

                                         I

                                Facts and Travel

      We need not delve very deeply into the factual background of this case due to

the fact that we are called upon to answer only a narrow question of statutory


            of the judgment and interest totals a sum in excess of the
            policy coverage limitation. This written offer shall be
            presumed to have been rejected if the insurer does not
            respond in writing within a period of thirty (30) days.”
            (Emphasis added.)

                                       -2-
interpretation. In relating the necessary facts, we rely primarily on the opinion issued

by the First Circuit that resulted in its decision to certify the instant question to this

Court. See Johnson v. Johnson, 952 F.3d 376 (1st Cir. 2020).

      On December 17, 2017, Horace Johnson, a resident of Massachusetts, was

driving a car in Providence, Rhode Island, in which Carlton Johnson, one of the

plaintiffs, was a passenger. Id. at 377. The car struck a utility pole and both Horace2

and Carlton were seriously injured. Id. In addition to Horace, State Road Auto Sales

(which had leased the car to Horace) and Arbella Mutual Insurance Company

(Arbella) are the other defendants in this matter. Id. Arbella had issued an

automobile insurance policy to Horace, which policy had a limit of $100,000 for

coverage for bodily injury to guest occupants of the motor vehicle injured in

accidents outside of Massachusetts. Id.

      After the accident, but before suit was filed by any party, Carlton’s counsel

sent a letter to Arbella dated January 25, 2018, which letter demanded a settlement

in the amount of the $100,000 policy limit. Id. On February 28, 2018, Arbella sent

a response to Carlton’s counsel indicating its acceptance of the settlement offer. Id.

Thereafter, on March 6, 2018, Carlton and his mother, Althea Johnson, filed suit in




2
       We shall refer to several parties by their first names for the purpose of clarity.
In so doing, we intend no disrespect.

                                          -3-
the Rhode Island Superior Court.3 Id. Arbella removed the case to federal court.

Id.

      The defendants then moved for summary judgment on all counts. Id. The

United States District Court for the District of Rhode Island granted that motion and,

in so doing, rejected Carlton’s argument that § 27-7-2.2 applied to the case and

would render Arbella’s acceptance of the settlement offer ineffective because the

acceptance occurred after the thirty-day statutorily prescribed deadline. Id. The

District Court held that the “civil action” language in the statute at issue required

that a “legal proceeding in court * * * be underway” for the statute to be applicable;

in view of that holding, a valid settlement contract was entered into between the

parties for the policy limit and there was no need for any further court proceedings.4

Id. Carlton filed a timely appeal of the District Court’s decision as to Counts One


3
       Althea and Carlton filed a three-count complaint. Count One sought damages
for Carlton’s personal injuries, medical treatment, lost wages, loss of consortium,
and loss of earning capacity. Count Two sought recovery by Althea for the
post-accident care she provided to Carlton, which allegedly resulted in lost wages,
loss of consortium, and other damages. Count Three alleged that Arbella had
violated certain provisions of Rhode Island and Massachusetts insurance law.
4
       The District Court also granted summary judgment as to Count Two, holding
that Althea could not recover because: (1) Rhode Island does not recognize a claim
for loss of consortium for a parent who is not the parent of an unemancipated minor
(Carlton was twenty-eight years old at the time of the accident); and (2) it is the law
in Rhode Island that a claim for negligent infliction of emotional distress requires
that the parent be present at the scene of the accident, and Althea was not alleged to
have been present. The District Court’s grant of summary judgment in favor of
defendants on Count Two was not appealed.

                                         -4-
and Three; and, on March 13, 2020, the First Circuit entered an order certifying the

instant question to this Court. Id. at 377-78. On October 23, 2020, this Court

accepted the certified question for determination.

                                         II

                               Standard of Review

      We have held that “[c]ertified questions are questions of law; and,

consequently, this Court reviews them in a de novo manner.” In re Kapsinow, 220

A.3d 1231, 1233 (R.I. 2019); see also Mancini v. City of Providence, 155 A.3d 159,

161 (R.I. 2017). We have also consistently held that this Court applies a de novo

standard of review when addressing issues of statutory interpretation.        In re

Kapsinow, 220 A.3d at 1233; see also State v. LaRoche, 925 A.2d 885, 887 (R.I.

2007).

                                         III

                                 Issues Presented

      Carlton contends before this Court that the term “civil action” in § 27-7-2.2

means “the legal right of an injured party to seek relief in a Court of Law.” In so

arguing, he relies on this Court’s opinions in DeMarco v. Travelers Insurance Co.,

26 A.3d 585 (R.I. 2011), and Summit Insurance Co. v. Stricklett, 199 A.3d 523 (R.I.

2019). He further avers that the legislative intent in enacting § 27-7-2.2 was to

encourage settlement of claims from the time the action accrues and that, therefore,


                                        -5-
the statute could not have been meant to exclude “pre-suit written offers * * *.”

Carlton further finds significance in the language in the statute referring to “the time

the action accrues,” contending that said language indicates that a “civil action”

comes into existence prior to the filing of a complaint. Lastly, he posits that

construing § 27-7-2.2 to require the commencement of a judicial proceeding would

be absurd.

      In response, Arbella contends that the “United States District Court itself

previously recognized that the statute only applies to matters in suit;” it further avers

that the statute does not apply to “conduct of non-litigants during settlement

negotiations in the claim stage, before suit is filed.”

                                           IV

                                       Analysis

      We are concerned in this case with the First Circuit’s certified question asking

this Court to define the term “civil action” as it is used in the following statutory

language:

             “In any civil action in which the defendant is covered by
             liability insurance and in which the plaintiff makes a
             written offer to the defendant’s insurer to settle the action
             in an amount equal to or less than the coverage limits on
             the liability policy in force at the time the action accrues,
             and the offer is rejected by the defendant’s insurer, then
             the defendant’s insurer shall be liable for all interest due
             on the judgment entered by the court even if the payment
             of the judgment and interest totals a sum in excess of the
             policy coverage limitation. This written offer shall be

                                          -6-
             presumed to have been rejected if the insurer does not
             respond in writing within a period of thirty (30) days.”
             Section 27-7-2.2 (emphasis added).

      For the sake of clarity, we note that the definition of “civil action” is of import

in the case before the First Circuit because, if “civil action” is defined as requiring

the commencement of a judicial proceeding, as Arbella suggests, then the statute is

not applicable to the facts of the case and Arbella properly accepted Carlton’s

settlement offer. Consequently, a settlement contract would exist between the two

parties, and nothing further would remain to be determined by a court. If, on the

contrary, we define “civil action” in the manner which Carlton suggests, Arbella’s

acceptance of the settlement offer was not sufficiently timely under the statute and

this case would need to proceed in court.

       In order to resolve this question, we turn to our jurisprudence with respect to

the interpretation of statutes. “[W]hen the language of a statute is clear and

unambiguous, this Court must interpret the statute literally and must give the words

of the statute their plain and ordinary meanings.”            Alessi v. Bowen Court

Condominium, 44 A.3d 736, 740 (R.I. 2012) (internal quotation marks omitted); see

also Accent Store Design, Inc. v. Marathon House, Inc., 674 A.2d 1223, 1226 (R.I.

1996). It is only if the statutory language is ambiguous that we will turn to “our

well-established maxims of statutory construction in an effort to glean the intent of

the Legislature.” In re B.H., 194 A.3d 260, 264 (R.I. 2018) (internal quotation marks



                                         -7-
omitted); see also In re Kapsinow, 220 A.3d at 1234. In addition, “under no

circumstances will this Court construe a statute to reach an absurd result.” In re

Kapsinow, 220 A.3d at 1234.

       After careful review of the statutory section at issue and the contentions of the

parties before this Court, we are of the decided opinion that § 27-7-2.2 is clear and

unambiguous; as such, our role is simply to articulate the plain meaning of the

statutory language. See Skaling v. Aetna Insurance Co., 742 A.2d 282, 291 (R.I.

1999) (“The language of § 27-7-2.2 is neither complex nor ambiguous * * *.”). It is

clear to this Court that, as used in the statute at issue, the term “civil action” requires

that a judicial proceeding have been commenced; it does not refer to the situation at

issue in the present case where suit had not yet been filed when the settlement offer

and the acceptance of the settlement offer took place.

       Indeed, this Court has previously (albeit not in the recent past) defined “civil

action.” See Thrift v. Thrift, 30 R.I. 357, 363, 75 A. 484, 487 (1910). In that earlier

case, this Court wrote: “The term ‘civil action,’ as used in statutes, has been held to

be a proceeding in a court of justice by one party against another for the enforcement

or protection of a private right or the redress of a private wrong.” Id. (emphasis

added) (internal quotation marks omitted). Perhaps more importantly, Rule 3 of the

Superior Court Rules of Civil Procedure provides as follows: “A civil action is

commenced by the filing of a complaint and all other required documents together



                                           -8-
with the fees prescribed by law.”5 See also Dist. Ct. Civ. R. 3; R. Dom. Rel. P. 3.

Accordingly, it is patently clear to this Court that the term “civil action” in

§ 27-7-2.2 refers to a judicial proceeding which is commenced by the filing of a

complaint and all other required documents together with the fees prescribed by law.

      That being said, we pause to briefly address Carlton’s contentions to the

contrary. We note initially that Carlton has been unable to point this Court to any

pertinent source in which “civil action” is defined in the manner for which he is

advocating. Instead, he relies heavily on our opinions in DeMarco, 26 A.3d at 585,

and Summit Insurance Co., 199 A.3d at 523. It is true that, as the First Circuit noted,

those two cases at some point involved § 27-7-2.2 and “had their genesis in pre-suit

settlement negotiations.” Johnson, 952 F.3d at 378. However, in our view, neither

opinion is relevant to the question currently presented to us.

      In DeMarco, a settlement offer for the policy limit was made before as well

as after the commencement of a judicial proceeding. DeMarco, 26 A.3d at 588, 590.

Therefore, given the chronology of the two offers in DeMarco, that case involved a

“civil action” under the definition advocated for by either party in this case. As such,




5
       Although we need not and do not rely on it in making our determination in
this case, it is interesting to note that Black’s Law Dictionary defines a “civil action”
as “[a]n action brought to enforce, redress, or protect a private or civil right; a
noncriminal litigation.” Black’s Law Dictionary 38 (11th ed. 2019).

                                          -9-
the DeMarco opinion is not instructive on the issue presented herein.6 In Summit

Insurance Co., there was no settlement offer made by the plaintiff/injured party to

the insurance company for the policy limit prior to the commencement of the judicial

proceeding, and our analysis in that case was not based on § 27-7-2.2, nor did our

opinion even discuss that statutory section. Summit Insurance Co., 199 A.3d at 525,

527, 528-33 (noting only that the trial justice found § 27-7-2.2 did not apply to the

case). Accordingly, it too is not instructive.7

      Lastly, in our view, Carlton’s contention that the “at the time the action

accrues” language in § 27-7-2.2 weighs in favor of his proposed definition of “civil

action” is unavailing. It will be recalled that § 27-7-2.2 provides in relevant part as

follows: “In any civil action in which the defendant is covered by liability insurance

and in which the plaintiff makes a written offer to the defendant’s insurer to settle

the action in an amount equal to or less than the coverage limits on the liability policy

in force at the time the action accrues * * *.” (Emphasis added.) Carlton contends



6
       We note as well that, in answering this certified question, we are called upon
simply to interpret the language of § 27-7-2.2. This case does not implicate our
opinion in Asermely v. Allstate Insurance Company, 728 A.2d 461 (R.I. 1999), and
our jurisprudence stemming therefrom.
7
       We are further unswayed by Carlton’s reliance on Armacost v. Amica Mutual
Insurance Co., 11 F.3d 267 (1st Cir. 1993), for the purpose of reminding this Court
that the purpose of § 27-7-2.2 is “to accelerate the settlement of tort cases.”
Armacost, 11 F.3d at 270; see also Skaling v. Aetna Insurance Co., 742 A.2d 282,
291 (R.I. 1999).

                                         - 10 -
that that language makes it “clear that ‘action’ as used in the statute occurs prior to

the filing of a complaint.” He relies on the following statement in Cardi Corp. v.

State, 561 A.2d 384 (R.I. 1989): “Numerous courts have held that a cause of action

does not begin to accrue until an injured party has a right to seek relief in court.”

Cardi Corp., 561 A.2d at 387. We are not convinced by this argument; while a cause

of action certainly can accrue prior to a judicial proceeding being commenced, it is

not yet a civil action until a complaint is filed.

      As such, we remain unpersuaded by Carlton’s contentions before this Court,

and we shall abide by the plain meaning of the statutory language at issue.

                                            V

                                      Conclusion

      Accordingly, we answer the certified question as follows: The term “civil

action” in G.L. 1956 § 27-7-2.2 refers to a judicial proceeding which is commenced

by the filing of a complaint and all other required documents together with the fees

prescribed by law. The papers in this case may be returned to the United States

Court of Appeals for the First Circuit for further proceedings.




                                          - 11 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Althea Johnson et al. v. Horace Johnson et al.

                                     No. 2020-105-M.P.
Case Number
                                     (No. 19-1719)

Date Opinion Filed                   December 20, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice William P. Robinson III


                                     Certified Question by the United States Court of
                                     Appeals For the First Circuit in accordance with
Source of Appeal                     Article I, Rule 6 of the Supreme Court Rules of
                                     Appellate Procedure.


                                     Judges O. Rogeriee Thompson, Norman H. Stahl, and
Judicial Officer from Lower Court    David J. Barron of the United States Court of Appeals
                                     For the First Circuit.
                                     For Plaintiffs:

                                     Ronald J. Resmini, Esq.
                                     Charles N. Garabedian, Esq.
Attorney(s) on Appeal                For Defendants:

                                     Thomas A. Pursley, Esq.
                                     Stephen E. Navega, II, Esq.
                                     Lisa M. DeMari, Esq.




SU-CMS-02A (revised June 2020)